DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/19/2021 and 12/1/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-7 are objected to because of the following informalities:  
In regards to claim 1, at line 3, the limitations “the sensor applicator assembly being assembled as a single unitary product in which a sensor module periodically measuring a blood glucose level is preinstalled in an applicator” should apparently read -- the sensor applicator assembly being assembled as a single unitary product in which a sensor module for periodically measuring a blood glucose level is preinstalled in an applicator--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, at line 4 thereof recites “a press button being mounted on the main container,” which render the claim indefinite; for example, in light of the prior recitation of “the applicator has a press button mounted thereon” at line 7 of claim 1 from which the press button being mounted on the main container-- at line 4 of claim 2.
Claim 3 recites the limitation "the external container" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The Office suggests that Applicant amend the language to read --the main container-- as per line 3 of claim 2 from which the claim depends. 
Claim 4 recites the limitation "each of the anti" at lines 5-6 thereof render the claim indefinite.  The “anti-pressing rod” mentioned at line 3 of the claim only suggests one anti-pressing rod, whereas the limitation “each of the anti-pressing rod” at lines 5-6 of the claim appears to suggest more than one anti-pressing rod.
Claims 3-7 incorporate the subject matter of claim 2 therein and are rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funderburk (US 20040133164 A1) - cited by applicant.

wherein the applicator has a press button mounted thereon to be press-manipulated by a user, and a separate safety locking device is coupled to prevent the press button from being press- manipulated, wherein the press button is allowed to be press- manipulated after the safety locking device is removed.
Regarding claim 1, Funderburk teaches a sensor applicator assembly for a continuous glucose monitoring system (Paragraph [0053]), the sensor applicator assembly 300, 300’ being assembled as a single unitary product in which a sensor module 314 periodically measuring a blood glucose level is preinstalled in an applicator (Paragraph [0099] and Figs. 13, 16-24 & 33A-B, elements 300, 300’ (sensor applicator system) and 314 (sensor module)), such that the sensor module 314 is ejected by an operation of the applicator to be attached to a human body (Paragraphs [0099] and [0100]), wherein the applicator has a press button 324, 324’ mounted thereon to be press-manipulated by a user (Paragraph [0099] and Figs. 13, 16-24 & 33A-B, element 324, 324’ (press button) and see also the embodiment of Figs. 33A-B), and a separate safety locking device 322, 476 is coupled to prevent the press button 324, 324’ from being press- manipulated (Paragraph [0099] and Figs. 13, 16-24 & 33A-B, element 322, 476 (safety locking device) and see also the embodiment of Figs. 13, 16-24 & 33A-B), wherein the press button 324, 324’ is allowed to be press- manipulated after the safety locking device 322, 476 is removed (Paragraph [0099]).
Regarding claim 2, Funderburk teaches the applicator includes: a main container 334, 334’ having an accommodation space therein and an open side 376 (Fig .13 and Fig. 16, elements 334, 334’  (housing) and 376, 376’ (opening)), with a press button 324, 324’ being mounted on the main container 334, 334’ to be press-manipulated by a user (Paragraph [0099] and Figs. 13, 16-24 & 33A-B, elements 324, 324’ (press button) and 334, 334’ (main container) and see also the embodiment of Fig. 33A-B); a plunger body 338 disposed in a first position within the main container to move linearly from the first position to a second position in an ejecting direction in response to the press button 324, 324’ being manipulated (Paragraph [0103] and Fig. 16, element 338 (plunger body)); and an elastic plunger spring 336 applying elastic force to the plunger body 338 so that the plunger body 338 moves linearly from the first position to the second position (Paragraph [0103] and Fig. 16, element 336 (elastic plunger spring)), wherein the sensor module 314 is coupled to the plunger body 338 to move from the first position to the second position, integrally with the plunger body (Paragraph [0108] and Figs. 21-23), and the safety locking device 322, 476 is coupled to the main container 334, 334’ (Paragraph [0099] and [0106] and Fig. 13, element 322, 476 (safety locking device) and 334, 334’ (main container) and see also the embodiment of Fig. 33A-B).
Regarding claim 3, Funderburk teaches a button guide opening (i.e., interior space of housing member 334, 334’), into which the press button 324, 324’ is inserted (i.e., interior space of housing member 334, 334’ serves as a button guide opening through which button 324, 324’ is guided/inserted via opening 376, 376’), is provided in the external container (Paragraph [0108] and Figs. 13, 16-24 & 33A-B, and see also the embodiment of Figs. 33A-B), the button guide opening (i.e., interior space of housing member 334, 334’) allowing the inserted press button 324, 324’ to move when pressed (Paragraphs [0099] and [0108]), and the safety locking device 322, 476 is slid into the button guide opening (i.e., interior space of housing member 334, 334’) in a direction perpendicular to a depth direction of the button guide opening (i.e., interior space of housing member 334, 334’) to prevent the press button 324, 324’ from moving when pressed (Paragraphs [0099] and [0106]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Funderburk (US 20040133164 A1 - cited by applicant) as applied to claim 3 above, and further in view of Edwards-1 (US 20120116318 A1).
Edwards-1 is analogous art as because it is a device comprising a plunger, safety locking device, springs, and a press button for medical treatment.
Regarding claim 4, Funderburk teaches claim 3 as discussed above, but fails to teach the safety locking device includes: an anti-pressing rod configured to be inserted into and withdrawn from the button guide opening by sliding; and an outer support extending from one end of each of the anti-pressing rod and surrounds an outer circumferential surface of the external container, with the anti-pressing rod being inserted into the button guide opening, wherein, as the anti-pressing rod is inserted into the button guide opening, the press button is prevented from moving when pressed.
Edwards-1 teaches a safety locking device including: an anti-pressing rod 14716 configured to be inserted into and withdrawn from a button guide opening (i.e., interior space of housing member (14110, 14520)) by sliding (Paragraphs [0102], [0104] and [0137], Fig. 15, 14714 which consists of anti-pressing rod 14716 of Edwards-1); and an outer support 14724 extending from one end of each of the anti-pressing rod 14716 and surrounds an outer circumferential surface of an external container (14110, 14520) (Fig. 9, element 13710 is the safety locking device whereas the back as shown in this figure is outer support 14724 of Edwards-1), with the anti-pressing rod 14716 being inserted into the button guide opening (i.e., interior space of housing member (14110, 14520)), wherein, as the anti-pressing rod 14716 is inserted into the button guide opening (i.e., interior space of housing member (14110, 14520)), the press button 14468 is prevented from moving when pressed (Paragraphs [0105], [0135], and [0137]-[0138] of Edwards-1). 
It would have been obvious to one having ordinary skill in the art to modify the assembly of Funderburk to have the safety locking device include: an anti-pressing rod configured to be inserted into and withdrawn from the button guide opening by sliding; and an outer support extending from one end of each of the anti-pressing rod and surrounds an outer circumferential surface of the external container, with the anti-pressing rod being inserted into the button guide opening, wherein, as the anti-pressing rod is inserted into the button guide opening, the press button is prevented from moving when pressed, as taught by Edwards-1 since such a modification would amount to a simple substitution of one known element (i.e. the safety locking device as taught by Funderburk) for another (i.e. the safety locking device as taught by Edwards-1) to obtain predictable results such as to avoid accidental firing of the inserter (see Paragraph [0106] of Funderburk).
Regarding claim 5, modified Funderburk discloses a sensor applicator assembly, as described above in claim 4, but fails to teach the outer support has a gripping protrusion protruding outward. 
Edwards-1 further teaches an outer support 14724 has a gripping protrusion 14726 protruding outward (see fig. 26 and Paragraph [0106] of Edwards-1). 
It would have been obvious that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated further modify the assembly of Funderburk in view of Edwards-1 to combine the prior art (the outer support having a gripping protrusion protruding outward) of Edwards-1 to arrive at the claimed invention, in order to allow the user to more easily grip the safety lock (Paragraph [0106] of Edwards-1).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Funderburk (US 20040133164 A1 - cited by applicant) in view of Edwards-1 (US 20120116318 A1) as applied to claim 4 above, and further in view of Edwards-2 (US 20100211005 A1).
Edwards-2 is analogous art because it is a device comprising a plunger, safety locking device, springs for medical treatment.
Funderburk in view of Edwards-1 discloses a sensor applicator assembly as discussed above in claim 4, but fail to teach a separate protective cap is detachably coupled to the main container to block the sensor module, inserted into the main container, from being exposed externally, and when the protective cap is coupled to the main container, the safety locking device is prevented from being decoupled from the main container. 
Edwards-2 teaches a separate protective cap 4200’ is detachably coupled to the main container 4110’, 4300’ to block the module 4512’, inserted into the main container 4110’, 4300’, from being exposed externally (Paragraphs [0157], [0163], [0194], [0208] and Figs. 47-48, 55, elements 4200’ (protective cap) and 4512’ (module) of Edwards-2), and when the protective cap 4200’ is coupled to the main container 4110’, 4300’, the safety locking device 4700’ is prevented from being decoupled from the main container 4110’, 4300’ (Paragraph [0208] of Edwards-2). 
It would have been obvious that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the prior art (a protective cap being detachable to the main container to block the module from being exposed externally and the safety locking device being prevented from decoupling from the main container when the protective cap is on) as taught by Edwards-2 to modify the assembly of Funderburk in view of Edwards-1 to achieve the claimed invention, in order to block the sensor module of Funderburk from being exposed externally and prevent the auto-injector, as taught by Edwards-1, from being inadvertently actuated or exposed to non-sterile conditions (Paragraph [0157] of Edwards-2).
Regarding claim 7, Funderburk in view of Edwards-1 and Edwards-2 fail to teach wherein an engagement extension is provided on the outer support to extending perpendicularly to a sliding direction of the anti- pressing rod, such that, as the protective cap is coupled to the external container in a state in which the outer support is coupled to the external container while surrounding an outer surface of the external container, the engagement extension engages with the protective cap. 

    PNG
    media_image1.png
    381
    615
    media_image1.png
    Greyscale

Edwards-2 further teaches an engagement extension (Refer to orange outline of annotated Fig. 10 of Edwards-2 above) is provided on the outer support 4724 to extending perpendicularly to a sliding direction of the anti-pressing rod 4716 (Refer to annotated Fig. 10 above, orange outline (engagement extension) and 4724 (outer support) and Fig. 9 of Edwards-2 – It can be seen that the engagement extension is extending perpendicularly to the anti-pressing rod), such that the protective cap 4200’ is coupled to the external container (Paragraph [0163] and Fig. 55 element 4200’ (protective cap) of Edwards-2) in a state in which the outer support 4724 is coupled to the external container while surrounding an outer surface of the external container (Figs. 5, 8-9, element 4724 is the back of element 4710 of Edwards-2), the engagement extension (Refer to orange outline of annotated Fig. 10 of Edwards-2 above) engages with the protective cap 4200’ (Figs. 26, 27, and 55 – The protective cap 4200’ will completely cover majority of the device, therefore causing the engagement extension to be engaged with the protective cover). 
It would have been obvious that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the prior art (an engagement extension on the outer support to extending perpendicularly to a sliding direction of the anti- pressing rod, such that, as the protective cap is coupled to the external container in a state in which the outer support is coupled to the external container while surrounding an outer surface of the external container, the engagement extension engages with the protective cap) of Edwards-2 to modify the assembly of Funderburk in view of Edwards-1 and Edwards-2 to achieve the claimed invention, in order to keep the safety lock in first position and thereby preventing the auto-injector from firing (Paragraphs [0126] and [0208] of Edwards-2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRA F BOOKHART whose telephone number is (571)272-7130.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.F.B./            Examiner, Art Unit 3791                                                                                                                                                                                            






/RENE T TOWA/           Primary Examiner, Art Unit 3791